DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-51 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-51 are in condition for allowance because the prior art does not teach or suggest the structural limitations of the bipolar electrode recited in the aforementioned claims that comprises a plate of titanium having a cathode surface and an anode surface; and a carbon felt loaded with a polymer material and a nanocarbon material, wherein the cathode surface opposes the anode surface, and the cathode surface at least partially contacts the carbon felt.
	The closest prior art reference is considered to be Adamson et al. (US 2018/0019475 A1). Adamson et al. teach a bipolar electrode for a zinc-halide battery wherein the bipolar electrode comprises a titanium plate and a cathode assembly comprising a carbon material. Adamson et al. however do not teach or suggest a carbon felt loaded with a polymer material and a nanocarbon material that contacts a cathode surface of the titanium plate.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEWART A FRASER/Primary Examiner, Art Unit 1724